Exhibit Form of Indenture WHX CORPORATION ISSUER and [] INDENTURE TRUSTEE INDENTURE Dated as of , ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 Definitions. 1 Section 1.02 Other Definitions. 5 Section 1.03 Incorporation by Reference of Trust Indenture Act. 5 Section 1.04 Rules of Construction. 6 ARTICLE II THE SECURITIES 6 Section 2.01 Issuable in Series 6 Section 2.02 Establishment of Terms of Series of Securities 6 Section 2.03 Execution and Authentication 8 Section 2.04 Registrar and Paying Agent 9 Section 2.05 Paying Agent to Hold Money in Trust 9 Section 2.06 Holder Lists 10 Section 2.07 Transfer and Exchange 10 Section 2.08 Mutilated, Destroyed, Lost and Stolen Securities. 10 Section 2.09 Outstanding Securities 11 Section 2.10 Treasury Securities 11 Section 2.11 Temporary Securities 11 Section 2.12 Cancellation 12 Section 2.13 Defaulted Interest 12 Section 2.14 Global Securities 12 Section 2.15 CUSIP Numbers 13 ARTICLE III REDEMPTION 13 Section 3.01 Notice to Trustee 13 Section 3.02 Selection of Securities to be Redeemed 14 Section 3.03 Notice of Redemption. 14 Section 3.04 Effect of Notice of Redemption 15 Section 3.05 Deposit of Redemption Price 15 Section 3.06 Securities Redeemed in Part 15 ARTICLE IV COVENANTS 15 Section 4.01 Payment of Principal and Interest 15 Section 4.02 SEC Reports 15 Section 4.03 Compliance Certificate 15 Section 4.04 Stay, Extension and Usury Laws 16 ARTICLE V SUCCESSORS 16 Section 5.01 When Company May Merge, Etc. 16 Section 5.02 Successor Corporation Substituted 16 ARTICLE VI DEFAULTS AND REMEDIES 16 Section 6.01 Section 6.01 Events of Default 16 Section 6.02 Acceleration of Maturity; Rescission and Annulment 18 Section 6.03 Collection of Indebtedness and Suits for Enforcement by Trustee 18 Section 6.04 Trustee May File Proofs of Claim 19 Section 6.05 Trustee May Enforce Claims Without Possession of Securities 19 Section 6.06 Application of Money Collected 20 Section 6.07 Limitation on Suits 20 Section 6.08 Unconditional Right of Holders to Receive Principal and Interest 20 Section 6.09 Restoration of Rights and Remedies 21 Section 6.10 Rights and Remedies Cumulative 21 Section 6.11 Delay or Omission Not Waiver 21 Section 6.12 Control by Holders 21 Section 6.13 Waiver of Past Defaults 21 Section 6.14 Undertaking for Costs 22 ARTICLE VII TRUSTEE 22 Section 7.01 Duties of Trustee 22 Section 7.02 Rights of Trustee 23 Section 7.03 Individual Rights of Trustee 24 Section 7.04 Trustee’s Disclaimer 24 Section 7.05 Notice of Defaults 24 Section 7.06 Reports by Trustee to Holders 25 Section 7.07 Compensation and Indemnity 25 Section 7.08 Replacement of Trustee 25 Section 7.09 Successor Trustee by Merger, Etc. 26 Section 7.10 Eligibility; Disqualification 26 Section 7.11 Preferential Collection of Claims Against Company 26 ARTICLE VIII SATISFACTION AND DISCHARGE; DEFEASANCE 27 Section 8.01 Satisfaction and Discharge of Indenture 27 Section 8.02 Application of Trust Funds; Indemnification 27 Section 8.03 Legal Defeasance of Securities of any Series 28 Section 8.04 Covenant Defeasance 30 Section 8.05 Repayment to Company 31 Section 8.06 Reinstatement 31 ARTICLE IX AMENDMENTS AND WAIVERS 31 Section 9.01 Without Consent of Holders 31 Section 9.02 With Consent of Holders 32 Section 9.03 Limitations 33 Section 9.04 Compliance with Trust Indenture Act 33 Section 9.05 Revocation and Effect of Consents 33 Section 9.06 Notation on or Exchange of Securities 33 Section 9.07 Trustee Protected 34 ii ARTICLE X MISCELLANEOUS 34 Section 10.01 Trust Indenture Act Controls 34 Section 10.02 Notices 34 Section 10.03 Communication by Holders with Other Holders 35 Section 10.04 Certificate and Opinion as to Conditions Precedent 35 Section 10.05 Statements Required in Certificate or Opinion 35 Section 10.06 Rules by Trustee and Agents 35 Section 10.07 Legal Holidays 35 Section 10.08 No Recourse Against Others 36 Section 10.09 Counterparts 36 Section 10.10 Governing Laws 36 Section 10.11 No Adverse Interpretation of Other Agreements 36 Section 10.12 Successors 36 Section 10.13 Severability 36 Section 10.14 Table of Contents, Headings, Etc. 36 Section 10.15 Securities in a Foreign Currency 36 Section 10.16 Judgment Currency 37 ARTICLE XI SINKING FUNDS 37 Section 11.01 Applicability of Article 37 Section 11.02 Satisfaction of Sinking Fund Payments with Securities 38 Section 11.03 Redemption of Securities for Sinking Fund 38 iii WHX CORPORATION Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of, Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) NOT APPLICABLE (a)(4) NOT APPLICABLE (a)(5) 7.10 (b) 7.10 Section 311 (a) 7.11 (b) 7.11 (c) NOT APPLICABLE Section 312 (a) 2.06 (b) 10.03 (c) 10.03 Section 313 (a) 7.06 (b)(1) 7.06 (b)(2) 7.06 (c)(1) 7.06 (d) 7.06 Section 314 (a) 4.02, 10.05 (b) NOT APPLICABLE (c)(1) 10.04 (c)(2) 10.04 (c)(3) NOT APPLICABLE (d) NOT APPLICABLE (e) 10.05 (f) NOT APPLICABLE Section 315 (a) 7.01 (b) 7.05 (c) 7.01 (d) 7.01 (e) 6.14 Section 316 (a) 2.09 (a)(1)(a) 6.12 (a)(1)(b) 6.13 (b) 6.08 Section 317 (a)(1) 6.03 (a)(2) 6.04 (b) 2.05 Section 318 (a) 10.01 iv Indenture dated as of, between WHX Corporation, a Delaware corporation (“Company”), and , a corporation, as trustee (“Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01Definitions. “Additional Amounts” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified herein or therein and which are owing to such Holders. “Affiliate” of any specified person means any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person.For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such person, whether through the ownership of voting securities or by agreement or otherwise. “Agent” means any Registrar, Paying Agent or Service Agent. “Applicable Procedures” means, with respect to any transfer or transaction involving a Global Security or beneficial interest therein, the rules and procedures of DTC or any successor Depositary, in each case to the extent applicable to such transaction and as in effect from time to time. “Authorized Newspaper” means a newspaper in an official language of the country of publication customarily published at least once a day for at least five days in each calendar week and of general circulation in the place in connection with which the term is used.If it shall be impractical in the opinion of the Trustee to make any publication of any notice required hereby in an Authorized Newspaper, any publication or other notice in lieu thereof that is made or given by the Trustee shall constitute a sufficient publication of such notice. “Bearer” means anyone in possession from time to time of a Bearer Security. “Bearer Security” means any Security, including any interest coupon appertaining thereto, that does not provide for the identification of the Holder thereof. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee thereof. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of the certificate and delivered to the Trustee. “Business Day” means, unless otherwise provided by Board Resolution, Officers’ Certificate or supplemental indenture hereto for a particular Series, any day except a Saturday, Sunday or a legal holiday in The City of New York on which banking institutions are authorized or required by law, regulation or executive order to close. “Capital Interests” means any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, including, without limitation, with respect to partnerships, partnership interests (whether general or limited) and any other interest or participation that confers on a person the right to receive a share of the profits and losses of, or distributions of assets of, such partnership. “Company” means the party named as such above until a successor replaces it and thereafter means the successor. “Company Order” means a written order signed in the name of the Company by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Company Request” means a written request signed in the name of the Company by its Chief Executive Officer, Chief Financial Officer or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office” means the office of the Trustee at which at any particular time its corporate trust business shall be principally administered. “Default” means any event which is, or after notice or passage of time or both would be, an Event of Default. “Depository” means, with respect to the Securities of any Series issuable or issued in whole or part in the form of one or more Global Securities, the person designated as Depositary for such Series by the Company, which Depository shall be a clearing agency registered under the Exchange Act; and if at any time there is more than one such person, “Depository” as used with respect to the Securities of any Series shall mean the Depository with respect to the Securities of such Series. “Discount Security” means any Security that provides for an amount less than the stated principal amount thereof to be due and payable upon declaration of acceleration of the maturity thereof pursuant to Section 6.02. “Dollars” and “$” means the currency of The United States of America. “DTC” means the Depository Trust Company, a New York corporation. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. 2 “Foreign Currency” means any currency or currency unit issued by a government other than the government of The United States of America. “Foreign Government Obligations” means, with respect to Securities of any Series that are denominated in a Foreign Currency, (i) direct obligations of the government that issued or caused to be issued such currency for the payment of which obligations its full faith and credit is pledged or (ii) obligations of a person controlled or supervised by or acting as an agency or instrumentality of such government the timely payment of which is unconditionally guaranteed as a full faith and credit obligation by such government, which, in either case under clauses (i) or (ii), are not callable or redeemable at the option of the issuer thereof. “GAAP” means generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Standards Board or in such other statements by such other entity as have been approved by a significant segment of the accounting profession. “Global Security” or “Global Securities” means a Security or Securities, as the case may be, in the form established pursuant to Section 2.02 evidencing all or part of a Series of Securities, issued to the Depository for such Series or its nominee, and registered in the name of such Depository or nominee. “Holder” means a person in whose name a Security is registered or the holder of a Bearer Security. “Indenture” means this Indenture as amended or supplemented from time to time and shall include the form and terms of particular Series of Securities established as contemplated hereunder. “interest” with respect to any Discount Security which by its terms bears interest only after Maturity means interest payable after Maturity. “Maturity,” when used with respect to any Security or installment of principal thereof, means the date on which the principal of such Security or such installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. “Officer” means the Chief Executive Officer, Chief Financial Officer, any Vice-President, the Treasurer, the Secretary, any Assistant Treasurer or any Assistant Secretary of the Company. “Officers’ Certificate” means a certificate signed by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Opinion of Counsel” means a written opinion of legal counsel who is reasonably acceptable to the Trustee.The counsel may be an employee of or counsel to the Company. 3 “person” means any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “principal” of a Security means the principal of the Security plus, when appropriate, the premium, if any, on, and any Additional Amounts in respect of, the Security. “Responsible Officer” means any officer of the Trustee in its Corporate Trust Office with direct responsibility for the administration of this Indenture and also means, with respect to a particular corporate trust matter, any other officer to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with a particular subject. “SEC” means the Securities and Exchange Commission. “Securities” means the debentures, notes or other debt instruments of the Company of any Series authenticated and delivered under this Indenture. “Series” or “Series of Securities” means each series of debentures, notes or other debt instruments of the Company created pursuant to Sections 2.01 and 2.02 hereof. “Stated Maturity” means when used with respect to any Security or any installment of principal thereof or interest thereon, the date specified in such Security as the fixed date on which the principal of such Security or such installment of principal or interest is due and payable. “Subsidiary” means, with respect to any person, any corporation, association or other business entity of which more than 50% of the total voting power of shares of Capital Interests entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof or, in the case of a partnership, more than 50% of the partners’ Capital Interests (considering all partners’ Capital Interests as a single class), is at the time owned or controlled, directly or indirectly, by such person or one or more of the other Subsidiaries of such person or combination thereof. “TIA” means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb) as in effect on the date of this Indenture and the rules and regulations promulgated thereunder; provided, however, that in the event the Trust Indenture Act of 1939 is amended after such date, “TIA” means, to the extent required by any such amendment, the Trust Indenture Act as so amended. “Trustee” means the person named as the “Trustee” in the first paragraph of this instrument until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean each person who is then a Trustee hereunder, and if at any time there is more than one such person, “Trustee” as used with respect to the Securities of any Series shall mean the
